This is an action in the nature of a writ of quo warranto
brought by the State upon the information of the prosecuting attorney of Howard County at the relation of certain resident taxpayers and voters of Consolidated School district Number Three in Howard County, together with the directors of said School District, against the directors of Common School District Number Fifty-three in said county.
The court rendered judgment in favor of the respondents and dismissed the proceedings. Relators have appealed.
The purpose of the action is to declare void the attempted extension of the boundary line of School District Number Fifty-three by taking certain territory from School District Number Three and attaching it to the former.
A vote was had in each of the Districts effected, at their annual meetings, resulting in the vote of District Number Three being *Page 62 
forty-four against the change and none for it, and the vote in District Number Fifty-three being eleven for the change and none against it.
Later the respondents herein appealed to the County Suprintendent of Schools, who appointed four arbitrators, who, together with himself, voted the "change of boundary lines was necessary." Thereupon, this proceeding in the nature of a writ ofquo warranto was instituted in the Circuit Court of Howard County, resulting in a judgment in favor of the respondents, from which judgment this appeal was taken.
The prayer to the information is as follows:
"Wherefore, Relators pray for judgment, orders and decrees that the said defendants, and each of them, have, usurped, held, used, and unlawfully exercised said office of School Director over the said pretended new School District No. 53, and especially over the said territory sought to be detached from Consolidated School District No. Three (3), and attached to School District No. 53; that said pretended school district no. 53 be declared null and void as to said territory; and that the change of said boundary line as pretended to have been made be declared null and void and of no effect, and for all further orders, decrees and judgments as to the court may seem proper, touching the premises."
It is not proper to determine by quo warranto proceedings brought against the directors, alone, that a legally organized school district, such as Common School District No. Fifty-three, is exercising jurisdiction over territory of another school district attempted to be annexed to it by the extension of its boundary line, for the reason that the district, itself, is a necessary party. [State ex inf. v. Scott, 307 Mo. 250.]
The judgment is revered and the cause remanded with directions to dismiss the proceedings. All concur.